             Case: 19-10932         Doc: 27       Filed: 02/05/20       Page: 1 of 2




 B2100A (Form 2100A) (12/15)


                     United States Bankruptcy Court
                               WESTERN DISTRICT OF OKLAHOMA
In re: Swantje K Maughan                                                        Case No. 19-10932-JDL



              TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.



  SERVIS ONE INC., DBA BSI FINANCIAL
  SERVICES                                                 Cornerstone Home Lending, Inc.
       Name of Transferee                                        Name of Transferor

 Name and Address where notices to transferee             Court Claim # (if known): 3-1
 should be sent:                                          Amount of Claim: $216,345.78
                                                          Date Claim Filed: 05/21/2019
 BSI Financial Services
 1425 Greenway Drive, #400
 Irving, TX 75038




 Phone:                                                   Phone: 866-861-2639
 Last Four Digits of Acct #: XXXXXX1975                   Last Four Digits of Acct. #: 1975

 Name and Address where transferee payments
 should be sent (if different from above):

 BSI Financial Services
 314 South Franklin Street, P.O. Box 517
 Titusville, PA 16354
 Attn: Payment Processing Department


Phone: 800-327-7861
Last Four Digits of Acct #: XXXXXX1975




KRF File #41658/AF
                    Case: 19-10932                  Doc: 27           Filed: 02/05/20               Page: 2 of 2




   I declare under penalty of perjury that the information provided in this notice is true and correct to the
   best of my knowledge and belief.

   By:        Adam Fiegel                                                        Date: February 5, 2020
              Transferee/Transferee’s Agent


   Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                                                                                 KIVELL, RAYMENT and FRANCIS, P.C.

                                                                                 s/Adam Fiegel_________
                                                                                Brian J. Rayment, OBA #7441
                                                                                Adam Fiegel, OBA #33169
                                                                                Robert Hauge, OBA #20007
                                                                                Triad Center I, Suite 550
                                                                                7666 East 61st Street
                                                                                Tulsa, OK 74133
                                                                                Phone: (918) 254-0626
                                                                                Facsimile: (918) 254-7918
                                                                                E-mail: afiegel@kivell.com
                                                                                ATTORNEYS FOR CREDITOR

                 CERTIFICATE OF MAILING/ELECTRONIC TRANSMISSION

        I hereby certify that February 5, 2020, I mailed, with sufficient postage thereon, or
electronically transmitted, a true and correct copy of the above and foregoing document to:

Aaron D Compton
Aaron D Compton, Attorney at Law PLLC
4216 N Portland Ave. Ste 200
Oklahoma City, OK 73112
*Service accomplished through Court’s CM/ECF system.

John Hardeman
Chapter 13 Trustee
P.O. Box 1948
Oklahoma City, OK 73101
*Service accomplished through Court’s CM/ECF system.



                                                                s/Adam Fiegel
                                                                Adam Fiegel, OBA #33169




  KRF File #41658/AF
